DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed March 4, 2021 in response to the Office Action of November 4, 2020, is acknowledged and has been entered. Claims 1-3, 7-21, 23-25 are pending. Claims 4-6 and 22 are canceled. Claims 1, 17 are amended. Claims 24 and 25 are new. Claims 2 and 3 remain withdrawn. Claims 1, 7-21,and  23-25  are currently being examined as drawn to the elected species of nanoparticle or microparticle comprising two different targeting agents that each bind to a different protein receptor on a T cell surface, and the T cell surface receptors PD-1 and OX40.

Claim Objections
2.	Claim 8 is objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim.  Applicant is required to cancel the claim(s), or amend the claim(s) to place the claim(s) in proper dependent form, or rewrite the claim(s) in independent form. Claim 8 limits the antibodies to binding OX40 and PD-1, however, claim 1 was amended to recite that limitation, therefore claim 8 does not further limit claim 1.



Maintained Rejections
(with new arguments)
3.	NOTE: The rejections below are maintained, however additional teachings in the cited references and arguments are made in the rejections for clarification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 1, 7-20, 24 and 25 remain/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0175755, Kosmides et al, claiming priority to August 2016; in view of US Patent Application Publication 2018/0221508, Kadiyala et al, claiming priority to July 2015; Chen et al (Cellular Immunology, 2014, 287:91-99); and US Patent Application Publication 2015/0190506, Cheung et al, published July 2015.
Kosmides et al teach a nanoparticle or microparticle comprising first and second different T-cell receptor targeting antibodies conjugated to the surface of the particle, wherein a first antibody functions as an immune checkpoint inhibitor including antagonistic anti-PD-L1 (also known as B7-H1), and a second antibody functions as a T-cell co-stimulator including agonistic anti-OX40 antibody, anti-4-1BB antibody, and 
Kosmides et al further teach nanoparticles or microparticles comprising specific combinations of antibodies to PD-L1 (B7-H1) and 4-1BB ([52]; Figure 1; [175]; claim 11); to PD-1 and PD-L1 (B7-H1) ([179]); or to PD-L1 (B7-H1) and CD28 ([177]; claim 12). Kosmides et al specifically suggest a single nanoparticle or microparticle can comprise at least two, or at least three antibodies that function as T-cell co-stimulators and T-cell co-inhibitors to provide a single delivery system for the antibodies and to simultaneously target multiple T cell co-stimulatory and co-inhibitory pathways ([61]; [69]; [102]; claim 10). Kosmides et al teach the nanoparticles or microparticles function to overcome the immunosuppressive environment in the tumor, stimulate T-cells, and enhance a subject’s immune system to treat cancer ([7-9]).
Although Kosmides et al suggest the particle is organic, such as made of cellulose, Kosmides et al do not specifically teach the particle is a polymer or liposome. 
Organic particle:
Kadiyala et al teach pharmaceutical composition comprising an organic polymer or liposome nanoparticle, including cellulosic polymers and PLGA polymers ([177-179]; [186-201; [248-316]) comprising at least two antibodies targeting different protein receptors on a T cell surface, wherein one antibody antagonizes PD-1 and the other antibody agonizes OX40 to provide one antagonist specific to a co-inhibitory signal molecule and at least one agonist specific to a costimulatory signal molecule to enhance T cell activation and enhance an antitumor immune response ([25]; [28]; [29]; [33-45]; Table 1; [69-70]; [179]; [182]; [317]; [341-347]; claims); wherein the antibodies are conjugated or covalently or non-covalently attached to the surface of the organic nanoparticle ([25]; [179]; [209]; [230]; [318]); wherein the composition comprises a pharmaceutically acceptable carrier ([210-247]); wherein the antibodies are monoclonal or fragments such as scFv ([366-369]; [403]; Table 1; claims); wherein the composition is contacted with T cells to enhance T cell activation and enhance an antitumor immune response; wherein the composition is administered to treat subjects diagnosed with cancer including colorectal, breast, lung, ovarian and more cancers to activate T cells and enhance antitumor immune response in human patients ([406]; [331-335]; [341-356]; claims); wherein the composition is administered by various routes including 
Chen et al teach that organic poly(lactic-co-glycolic acid) (PLGA) is one of the most successfully developed biodegradable nanoparticle carriers, and demonstrate successfully attaching anti-OX40 agonistic antibody to the surface of PLGA nanoparticles (Materials and Methods; p. 92, col. 1, first paragraph; Figure 1). Chen et al demonstrate successfully inducing cytotoxic T-cell (CTL) proliferation and enhancing CTL activation by contacting the anti-OXC40-PLGA-NP with T-cells (sections 3.4 to 3.5; Figures 5 and 6). Chen et al suggest administering the anti-OXC40-PLGA-NP clinically to activate CTL responses in cancer immunotherapy and conclude that PLGA-based nanoparticle formulation provides an efficient delivery system for antibody (abstract; p. 97, col. 1-2; p. 98, Conclusion in section 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize an organic particle such as PLGA as a carrier and for delivery of the antibodies of Kosmides et al. One would have been motivated to and have a reasonable expectation of success to because: (1) Kosmides et al suggest utilizing organic particle carriers; (2)  Kadiyala et al review several known organic polymer and liposome carriers for conjugated antibodies, including PLGA, and suggest using them to deliver antagonistic and agonist antibodies to T-cell receptors; (3) Chen et al teach PLGA is one of the most successfully developed biodegradable nanoparticle carriers; and (4) Chen et al demonstrate successfully inducing cytotoxic T-cell (CTL) proliferation and enhancing CTL activation by contacting the anti-OXC40-PLGA-NP with 

Combination of anti-OX40 with anti-PD-1 antibody:
Cheung et al teach treating cancer in a patient, as well as enhancing anti-tumor immune response, with a combination of antibodies that antagonize and bind PD-1, and antibodies that agonize and bind OX40, in order to provide one antagonist specific to a coinhibitory signal molecule and at least one agonist specific to a costimulatory signal molecule to enhance T cell activation and enhance an antitumor immune response; wherein administration to the patient is intravenous; wherein the patient has breast, ovarian or lung cancer ([69]; [416-420]; [428]; [430-434]; [442]; [444-445]; [541]; Examples, claims); further comprising administering chemotherapy or radiation therapy ([84-91]; [93]; [429]). Cheung et al suggest the composition can comprise a nanoparticle ([414]). Cheung et al teach known exemplary monoclonal antibodies that bind to and agonize OX40 and antagonize PD-1 for use together ([166-172]; [255-268]). Cheung et al teach that administering a “PD-1 axis binding antagonist” (a PD-1/PD-L1 inhibitor) in combination with an OX40 agonist is synergistic in cancer treatment, reducing tumor size, enhancing T cell activation, and reducing intratumoral Foxp3+ Treg cells, as exemplified with administration of PD-L1 and OX40 antibodies to various cancer models ([163-166]; [541-555]).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to combine antagonist PD-1 antibodies with agonist OX40 antibodies on the nanoparticles of Kosmides et al for the treatment of cancer, enhancing 

Response to Relevant Arguments
5.	Applicants argue that Kosmides is focused on particles targeting a tumor cell and T-cell receptor, and does not teach combining antibodies that both target different receptors on a T cell. Applicants argue that the secondary references do not remedy this deficiency.
	The arguments have been considered but are not persuasive because Kosmides does teach and explicitly suggest the claimed combination of antibodies targeting tewo T cell receptors: PD-L1 (B7-H1) and 4-1BB ([52]; Figure 1; [175]; claim 11);  PD-1 and PD-L1 (B7-H1) ([179]); and PD-L1 (B7-H1) and CD28 ([177]; claim 12), as recited in new claim 24. The arguments are also not persuasive because Kosmides does teach 

6.	Applicants argue that the invention results in unexpected improved results by immobilizing the antibodies on one particle for co-delivery, as compared to free antibodies.
	The arguments have been considered but are not persuasive. At paragraph [290], Example 9, Kosmides demonstrate that immobilized anti-PD-L1 (anti-B7-H1) antibodies and anti-4-1BB antibodies on nanoparticle resulted in improved T cell stimulation and IFNɣ secretion when contacted with T cells and tumor cells, over free or solubilized anti-PD-L1 (anti-B7-H1) and anti-4-1BB antibodies (Figure 1K). Kosmides demonstrate in Example 20 that particles comprising immobilized anti-PD-L1 (anti-B7-H1) antibodies and anti-4-1BB antibodies administered to mice with tumors significantly reduced tumor size compared to no treatment (Figure 14). Kosmides also demonstrate in Example 20 that administration of particles comprising immobilized anti-PD-L1 (anti-B7-H1) antibodies and anti-4-1BB antibodies (“immunoswitch particles”) to mice with tumors significantly reduced tumor growth compared to mice treated with soluble antibodies (Figure 14). In Example 21, Kosmides teach that immunoswitch particle treatment of mice with colon cancer were cured, and this indicates that: (1) one lesion may be treated with an immunoswitch particle intra-tumorally and distant metastases in vivo and enhance survival compared to treatment with the antibodies presented on separate particles. Thus, Kosmides provides expected improved results for cancer treatment and enhanced T cell response by administering the immunoswitch particle, due to the antibodies on the particle being immobilized and delivered together on one particle.




7.	Claim 21 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0175755, Kosmides et al, claiming priority to August 2016; US Patent Application Publication 2018/0221508, Kadiyala et al, claiming priority to July 2015; Chen et al (Cellular Immunology, 2014, 287:91-99); and US Patent Application Publication 2015/0190506, Cheung et al, published July 2015 as applied to claims 1, 7-20, 24 and 25 above, and further in view of Werengowska-Ciecwierz et al (Advances in Condensed Matter Physics, 2015, p. 1-27); Shi et al (Journal of Materials .
Kosmides et al, Kadiyala et al, Chen et al and Cheung et al (the combined references) teach a composition comprising an organic particle comprising a polymer or liposome comprising an anti-PD1 antagonistic antibody and an anti-OX40 agonistic antibody conjugated to the surface of the particle, as set forth above. Kosmides et al further suggest the antibodies can be conjugated to the particle by various means including any well-known methods in the art ([70]). 
The combined references do not teach the antibodies are conjugated to the organic particle by click chemistry.
Werengowska-Ciecwierz et al summarize known methods of bioconjugation of organic particles to ligands or antibodies, particularly for targeted cancer therapy (section 4). Werengowska-Ciecwierz et al summarize known and successful “click chemistry” methods for bioconjugation (parts (i)-(iv) and Schemes 5-11 on pages 10-12 and teach these reactions are characterized by high efficiency, stereospecificity, and harmless side products. 
Shi et al also summarize known methods of conjugation of ligands or antibodies to organic nanoparticles for therapeutic purposes and teach click chemistry by alkyne-azide reaction, wherein click chemistry provides high yields, is simple in product isolation, stereospecific, and compatible with organic and aqueous reaction conditions (section 4.5; Figure 12). 
Hassane et al teach conjugation of ligands to organic particles by click chemistry and teach it has the advantages of being highly regiospecific, chemoselective, and 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize click chemistry to conjugate the antibodies to the surface of the organic particles of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because: (1) Kosmides et al suggest the antibodies can be conjugated to the particle by various means including any well-known methods in the art ([70]); (2) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach the advantages of click chemistry to conjugate ligands to organic particles include high efficiency, produces high yields, is simple in product isolation, stereospecific, harmless side products, and compatible with organic and aqueous reaction conditions; and (3) Werengowska-Ciecwierz et al, Shi et al, and Hassane et al teach or demonstrate that bioconbjugation of ligands or antibodies to organic particles using click chemistry are known, successful, and well-established.

Response to Arguments
8.	Applicants reiterate arguments above that the references do not teach the antibodies on the nanoparticle bind to two different receptors on a T cell surface.
	The arguments were addressed above.


9.	Claim 23 remains rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2019/0175755, Kosmides et al, claiming priority to August 2016; US Patent Application Publication 2018/0221508, Kadiyala et al, claiming priority to July 2015; Chen et al (Cellular Immunology, 2014, 287:91-99); and US Patent Application Publication 2015/0190506, Cheung et al, published July 2015 as applied to claims 1, 7-20, 24 and 25 above, and further in view of Zander et al (2015, Cell Host & Microbe, 17:628-641); McGray et al (American Society of Gene & Cell Therapy, 2014, 22:206-218); and Moynihan et al (Nature Medicine, 2016, 22:1402-1410).
Kosmides et al, Kadiyala et al, Chen et al and Cheung et al (the combined references) teach a composition comprising an organic particle comprising a polymer or liposome comprising an anti-PD1 antagonistic antibody and an anti-OX40 agonistic antibody conjugated to the surface of the particle, as set forth above. 
The combined references do not teach the PD-1 antibody is clone RMP1-14 or the OX40 antibody is clone OX86.
Zander et al teach commercially available antibody RMP1-14 to inhibit PD-1 and antibody OX86 to agonize OX40, wherein both antibodies were purchased and commercially available from BioXCell (p. 640, col. 1).
McGray et al teach antibody RMP1-14 to antagonize PD-1 for checkpoint blockade and tumor immunotherapy that was purchased from BioXCell (p. 216, col. 2, top paragraph).

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize PD-1 antagonistic antibody RMP1-14 and/or agonistic OX40 antibody OX86 in the particle of the combined references. One would have been motivated to, and have a reasonable expectation of success to, because they are commercially, readily available antibodies and are demonstrated successfully by Zander et al, McGray et al, and Moynihan et al to perform the function of checkpoint blockade of PD-1 or agonize OX40, as required by the combined references.

Response to Arguments
10.	Applicants reiterate arguments above that the references do not teach the antibodies on the nanoparticle bind to two different receptors on a T cell surface.
	The arguments were addressed above.

11.	All other rejections recited in the Office Action mailed November 4, 2020 are hereby withdrawn in view of amendments.


12.	Conclusion: No claim is allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642